TURNER, P. J., Concurring.
I concur in my colleagues’ analysis except in one narrow respect. I respectfully disagree with the analysis in footnote 5 which holds that defendant has waived the issue of the sufficiency of the evidence to permit him to have been found to have inflicted great bodily injury in the meaning of Penal Code section 12022.7. In my view, this is a sufficiency of the evidence issue and nothing more. Defendant contends that he could not have been found to have inflicted great bodily injury within the meaning of Penal Code section 12022.7. “Great bodily injury” within the meaning of Penal Code section 12022.7 is exactly the same as “serious bodily injury” as defined by Vehicle Code section 2800.3 and Penal Code section 243, subdivision (f)(4). Penal Code section 12022.7, subdivision (c) prohibits the imposition of the additional five-year term because the principal offense is one which has great bodily injury as an element. This is a sufficiency of the evidence issue, which is never waived.